


109 HR 5859 IH: Commission On Reforming Entitlement

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5859
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Mr. McHenry
			 introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a commission to develop legislation designed
		  to reform entitlement benefit programs and ensure a sound fiscal future for the
		  United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commission On Reforming Entitlement
			 Spending Act or the CORE Spending
			 Act.
		2.EstablishmentThere is established a commission to be
			 known as the Commission On Reforming
			 Entitlement Spending (hereinafter in this Act referred to
			 as the Commission).
		3.Duties of
			 commission
			(a)Mandatory
			 legislation development
				(1)Issues to
			 addressThe Commission shall examine the long-term fiscal
			 challenges facing the United States and develop legislation designed to address
			 the following issues:
					(A)The unsustainable
			 imbalance between long-term Federal spending commitments and projected
			 revenues.
					(B)Increasing net
			 national savings to provide for domestic investment and economic growth.
					(C)The implications of foreign ownership of
			 debt instruments issued by the United States Government.
					(D)Improving the
			 budget process to place greater emphasis on long-term fiscal issues.
					(2)Policy
			 solutionsLegislation developed to address the issues described
			 in paragraph (1) may include the following:
					(A)Reforms that limit
			 the growth of entitlement spending to ensure that the programs are fiscally
			 sustainable.
					(B)Reforms that
			 strengthen the safety net functions of entitlement programs to provide
			 assistance to the neediest people.
					(C)Incentives to
			 increase private savings.
					(D)Automatic
			 stabilizers or triggers to enforce spending and revenue targets.
					(E)Any other reforms
			 designed to address the issues described in paragraph (1).
					(3)LimitationThe legislation developed under this
			 subsection may not include any new, or any increase in an existing, Federal
			 tax.
				(b)Optional
			 development of cost estimate alternativesThe Commission shall by an affirmative vote
			 of 5 members develop not more than 2 methods for estimating the cost of
			 legislation as an alternative to the method currently used by the Congressional
			 Budget Office. Any such alternative method must be designed to address any
			 flaws in the method currently used with regard to estimating the positive
			 economic effects of legislation.
			4.Initial town hall
			 style public hearings
			(a)In
			 generalThe Commission shall
			 hold at least 1 town hall style public hearing within each Federal reserve
			 district, and shall, to the extent feasible, ensure that there is broad public
			 participation in the hearings.
			(b)Hearing
			 formatDuring each hearing,
			 the Commission shall present to the public, and generate comments and
			 suggestions regarding, the issues described in section 3, policies designed to
			 address the issues, and tradeoffs between the policies.
			5.ReportThe Commission shall, not later than 180
			 days after the date of enactment of this Act, submit a report to Congress and
			 the President containing the following:
			(1)A
			 detailed description of the activities of the Commission.
			(2)A
			 summary of comments and suggestions generated from the town hall style public
			 hearings.
			(3)A
			 detailed statement of any findings of the Commission as to public preferences
			 regarding the issues, policies, and tradeoffs presented in the town hall style
			 public hearings.
			(4)A
			 detailed description of the long-term fiscal problems faced by the United
			 States.
			(5)A
			 list of policy options for addressing those problems.
			(6)Criteria for the
			 legislative proposal to be developed by the Commission.
			6.Legislative
			 proposal
			(a)In
			 generalNot later than 60 days after the date the report is
			 submitted under section 5 and by a vote of two-thirds of the members, the
			 Commission shall submit a legislative proposal to Congress and the President
			 designed to address the issues described section 3.
			(b)Proposal
			 requirementsThe proposal
			 must, to the extent feasible, be designed—
				(1)to achieve
			 generational equity and long-term economic stability;
				(2)to address the
			 comments and suggestions of the public; and
				(3)to
			 meet the criteria set forth in the Commission report.
				(c)Inclusion of
			 cost estimateThe Commission shall submit with the
			 proposal—
				(1)a
			 long-term CBO cost estimate prepared under section 14 for the proposal;
			 and
				(2)if an alternative cost estimate method is
			 developed by the Commission, a 50-year cost estimate using such method.
				7.Membership and
			 meetings
			(a)In
			 generalThe Commission shall be composed of 15 voting members
			 appointed pursuant to paragraph (1) and 2 nonvoting members described in
			 paragraph (2).
				(1)Voting
			 Members(A)The President shall
			 appoint 3 members, one of which the President shall appoint as chairperson of
			 the Commission.
					(B)The Speaker of the
			 House of Representatives shall appoint 3 members.
					(C)The Minority Leader of the House of
			 Representatives shall appoint 3 members.
					(D)The Majority Leader of the Senate shall
			 appoint 3 members.
					(E)The Minority
			 Leader of the Senate shall appoint 3 members.
					(2)Nonvoting
			 membersThe Comptroller General of the United States and the
			 Director of the Congressional Budget Office shall each be nonvoting members of
			 the Commission and shall advise and assist at the request of the
			 Commission.
				(b)Limitation as to
			 Members of CongressEach appointing authority described in
			 subsection (a) who is a Member of Congress may only appoint 1 Member of
			 Congress to the Commission.
			(c)Date for
			 original appointmentThe
			 appointing authorities described in subsection (a) shall appoint the initial
			 members of the Commission not later than 30 days after the date of enactment of
			 this Act.
			(d)Terms
				(1)In
			 generalThe term of each member is for the life of the
			 Commission.
				(2)VacanciesA
			 vacancy in the Commission shall be filled not later than 30 days after such
			 vacancy occurs and in the manner in which the original appointment was
			 made.
				(e)Pay and
			 Reimbursement
				(1)No compensation
			 for members of commissionExcept as provided in paragraph (2), a
			 member of the Commission may not receive pay, allowances, or benefits by reason
			 of their service on the Commission.
				(2)Travel
			 ExpensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence under subchapter I of chapter 57 of title 5, United
			 States Code.
				(f)MeetingsThe
			 Commission shall meet upon the call of the chairperson or a majority of its
			 voting members.
			(g)QuorumSix
			 voting members of the Commission shall constitute a quorum, but a lesser number
			 may hold hearings.
			8.Director and
			 staff of commission
			(a)Director
				(1)In
			 generalSubject to subsection
			 (c) and to the extent provided in advance in appropriation Acts, the Commission
			 shall appoint and fix the pay of a director.
				(2)DutiesThe
			 director of the Commission shall be responsible for the administration and
			 coordination of the duties of the Commission and shall perform other such
			 duties as the Commission may direct.
				(b)StaffIn accordance with rules agreed upon by the
			 Commission, subject to subsection (c), and to the extent provided in advance in
			 appropriation Acts, the director may appoint and fix the pay of additional
			 personnel.
			(c)Applicability of
			 certain civil service lawsThe director and staff of the Commission
			 may be appointed without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and may be paid
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of that title relating to classification and General Schedule pay rates, except
			 that pay fixed under subsection (a) may not exceed $150,000 per year and pay
			 fixed under subsection (b) may not exceed a rate equal to the daily equivalent
			 of the annual rate of basic pay for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
			(d)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of their regular employment without interruption.
			(e)Experts and
			 consultantsIn accordance
			 with rules agreed upon by the Commission and to the extent provided in advance
			 in appropriation Acts, the director may procure the services of experts and
			 consultants under section 3109(b) of title 5, United States Code, but at rates
			 not to exceed the daily equivalent of the annual rate of basic pay for level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
			9.Powers of
			 commission
			(a)Hearings and
			 evidenceThe Commission may,
			 for the purpose of carrying out this Act, hold such hearings in addition to the
			 town hall style public hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers
			 appropriate. The Commission may administer oaths or affirmations to witnesses
			 appearing before it.
			(b)Powers of members
			 and agentsAny member or
			 agent of the Commission may, if authorized by the Commission, take any action
			 which the Commission is authorized to take under this section.
			(c)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			(d)Administrative
			 support servicesUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			(e)Contract
			 authorityTo the extent
			 provided in advance in appropriation Acts, the Commission may enter into
			 contracts to enable the Commission to discharge its duties under this
			 Act.
			(f)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			10.TerminationThe Commission shall terminate 60 days after
			 submitting its legislative proposal.
		11.
			 Alternative legislative proposal of PresidentThe President may, not later than 60 days
			 after the Commission submits its legislative proposal, submit to Congress an
			 alternative to the legislative proposal submitted by the Commission.
		12.Alternative
			 legislative proposal of the Committee on the BudgetThe Committee on the Budget of either House
			 may, in consultation with the relevant committees of their respective House and
			 not later than 60 days after the Commission submits its legislative proposal,
			 have published in the Congressional Record an alternative to the legislative
			 proposal submitted by the Commission.
		13.Consideration of
			 legislation
			(a)IntroductionOn the first legislative day after the
			 Commission submits its legislative proposal, the Speaker of the House of
			 Representatives and the Majority Leader of the Senate shall introduce (by
			 request) the legislation submitted by the Commission.
			(b)In the House of
			 Representatives
				(1)Privileged
			 considerationIn the House of Representatives, if a committee to
			 which the legislation has been referred has not reported the legislation before
			 the expiration of the 60-day period described in section 12, then—
					(A)that committee shall be discharged from
			 consideration of the legislation;
					(B)the legislation
			 shall be placed on the appropriate calendar; and
					(C)a motion to proceed to the consideration of
			 the legislation is highly privileged and is not debatable.
					(2)Amendments
			 limited
					(A)In
			 generalExcept as provided in subparagraph (B), an amendment to
			 the legislation may not be offered in the House of Representatives.
					(B)Permitted
			 amendments(i)Any Member may offer, as
			 an amendment in the nature of a substitute, the alternative legislative
			 proposal submitted by the President.
						(ii)Any Member may offer, as an amendment in
			 the nature of a substitute, the alternative legislative proposal submitted by
			 the Commission.
						(iii)The chairman of the House
			 Committee on the Budget may offer, as an amendment in the nature of a
			 substitute, the alternative legislative proposal published in the Congressional
			 Record by the House Committee on the Budget.
						(C)Points of
			 orderAn amendment offered under subparagraph (B) is subject to a
			 point of order if—
						(i)the
			 amendment is not accompanied by a long-term CBO cost estimate of the amendment;
			 or
						(ii)the
			 long-term CBO cost estimate of the amendment exceeds the long-term CBO cost
			 estimate of the legislative proposal submitted by the Commission.
						(D)Multiple
			 amendmentsIf more than one amendment is offered under this
			 paragraph, then each amendment shall be considered separately, and the
			 amendment receiving both a majority and the highest number of votes shall be
			 the amendment adopted.
					(c)In the
			 Senate
			14.Long-term CBO
			 cost estimate
			(a)Preparation and
			 submissionWhen the
			 Commission, the President, or the chairman of the Committee on the Budget of
			 either House submits a written request to the Director of the Congressional
			 Budget Office for a long-term CBO cost estimate of legislation proposed under
			 this Act or an amendment referred to in section 13(b)(2)(B), the Director shall
			 prepare the estimate and have it published in the Congressional Record as
			 expeditiously as possible.
			(b)ContentA
			 long-term CBO cost estimate shall include—
				(1)an
			 estimate of the cost of each provision of the legislation or amendment for
			 first fiscal year it would take effect and for each of the 50 fiscal years
			 thereafter; and
				(2)a
			 statement of any estimated future costs not reflected by the estimate described
			 in paragraph (1).
				
